Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments filed 4/16/2021 with the request for continued examination have been entered. 
The Applicant persuasively argues on pages 10-13 of the response that the applied prior art does not teach the limitations of independent Claims 15 and 21 directed to the “first metal foil portion of a metal foil” and “a second metal portion of the metal foil” (i.e. that the first and second metal foil portions are portions of the same metal foil). 
Further searching failed to identify any additional prior art that would render the limitations of amended independent Claims 15 and 21 either anticipated or obvious.
Therefore the allowable feature of Claims 15 and 21 is the recitation of “a first metal foil portion of a metal foil” and “a second metal portion of the metal foil,” “wherein the second metal foil portion is separated from the first metal foil portion by a separation region having a tapered profile that extends through and below the second polysilicon emitter region at a location over and vertically above the first polysilicon emitter region,” in combination with the other limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721